Citation Nr: 0303269	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  92-22 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a lacerating wound of the left thigh, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in June 1992 before an RO Hearing Officer.  

The Board remanded the case to the RO for additional 
development of the record in July 1993, July 1996 and 
February 2000.  



FINDING OF FACT

The service-connected lacerating wound residuals of the left 
thigh are shown to be productive of a disability picture that 
now more nearly approximates that of moderately severe muscle 
disablement.  






CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected residuals of the lacerating wound of 
the left thigh are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.56, 4.73 including Diagnostic Code 5313 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).


II.  Evaluation of the Service-connected Residuals
of a Lacerated Wound Scar on the Left Thigh

A.  Factual Background

A careful review of service medical records shows that the 
veteran suffered severe contusions of all extremities and the 
trunk in January 1945 while tearing down a building.  

The veteran underwent a special orthopedic examination in 
January 1948.  The examiner noted a debridement scar of 2" x 
3/4" on the lateral aspect of the veteran's left thigh, just 
below the level of gluteal fold.  The scar was not believed 
to be disabling, though the veteran reported it was painful.  
The diagnosis was that of scar of lacerated wound left thigh.  

In a February 1948 rating decision, the RO granted service 
connection for a lacerated wound scar of the left thigh, and 
assigned a 10 percent rating under Diagnostic Code 5313, 
effective in January 1946.  

The veteran underwent a special surgical examination in 
February 1960.  He reported being struck in the left hip and 
right forehead by shrapnel from an exploding enemy mortar 
shell in or about December 1943.  Reportedly, the veteran was 
hospitalized immediately for several days and then returned 
to duty; the wound in his thigh became infected, and the 
veteran returned to the hospital for about 40 days.  

At that point, the veteran's wound was debrided.  After 
returning to duty, the veteran began having considerable pain 
and weakness in the left leg and underwent physiotherapy.  
Several weeks later, the veteran reportedly injured himself 
tearing down a building.  

An examination of the left thigh revealed an irregular scar 
which was approximately 2 1/2 centimeters wide and 
approximately 5 centimeters long.  The scar was slightly 
depressed, non-adherent and non-tender.  There was some 
destruction of the subcutaneous fat underneath this scar.  
The scar was located in the lateral surface, upper third of 
the thigh.  There was no limitation of motion of the leg or 
thigh or clinical evidence or residual of this injury, other 
than the scarring.  The diagnosis was that of scar in the 
left thigh, residual of shrapnel wound, mildly symptomatic.  

A medical statement received from the veteran's treating 
physician in June 1992 indicates that the veteran had pain in 
the left upper leg and hip area related to shrapnel wounds, 
as well as pain and limitation of flexion of the left hip 
related to his injury.  

A report of VA examination dated in June 1992 shows a 
diagnosis of status post left leg and hip shrapnel injury 
with resultant decrease of left knee flexion and left hip 
extension.  The examiner also noted a gait disturbance with 
decreased propulsion of the gait on the left.  

The veteran underwent a VA examination in April 1994.  An EMG 
report showed peripheral neuropathy involving the left lower 
extremity, secondary to diabetes mellitus.  The examiner 
noted that the neuropathy was enhanced by the previous injury 
sustained in that extremity.  

The examination revealed a 5.5-centimeter by 2-centimeter 
scar on the lateral aspect of the left thigh with its upper 
pole situated 11 centimeters inferior to the greater 
trochanter.  Straight leg raising was 15 degrees on the left 
and 120 degrees on the right.  There was definite weakness of 
the left quadriceps musculature and also weakness of the left 
great toe on dorsiflexing and plantar flexing it.  These 
findings were more in keeping with the diabetes mellitus and 
accelerated by the previous injury sustained to the left leg.

The diagnoses, among others, included those of residual 
elliptical scar on the lateral aspect of the left thigh from 
previous shrapnel wound incurred in 1943, and no evidence of 
retained metallic fragment in the thigh, fracture of the left 
femur, or ongoing inflammatory reaction at that point; and 
motor and sensory neuropathy involving the left lower 
extremity, secondary to diabetes mellitus, and hastened by 
the previous injury incurred in 1943.

A report of VA examination dated in April 1997 shows a 
diagnosis of bilateral peripheral neuropathy, both motor and 
sensory, most likely secondary to diabetes mellitus.  The 
examiner added that the veteran had marked muscular motor 
weakness in both legs, which was not a hallmark of diabetes 
mellitus, and that the veteran also had severe functional 
impairment secondary to the neuropathy and weakness in both 
legs.  

Non-VA medical records dated in September 1999 show an 
assessment of peripheral neuropathy secondary to diabetes 
mellitus, with a superimposed higher peroneal nerve injury, 
most likely due to the shrapnel injury to the back of the 
veteran's leg that had occurred in service.  

In a September 1999 rating decision, the RO granted service 
connection for a superimposed higher peroneal nerve injury 
aggravating peripheral neuropathy of the left leg, and 
assigned a 10 percent rating under Diagnostic Code 8521-8520, 
effective in May 1991.  

The veteran underwent a VA examination in October 2002.  The 
examination revealed that his gait was slow and that there 
was no foot drop.  Inspection of the lower extremities showed 
normal muscle bulk, without any focal wasting.  There was no 
abnormality of muscular strength in the lower extremities.  
The veteran had a 6centimeter elliptical scar, which was on 
the outer aspect of his upper left thigh.  The scar was well 
healed, painless and non-adherent.

The diagnoses were those of pain in the thighs and calves 
with walking, which subsided with rest; lacerated wound scar 
on the left thigh, which seemed to be very well healed and 
not causing any impairment of motor function; and evidence of 
diabetic peripheral neuropathy, which might be superimposed 
on the veteran's service-connected neuropathy secondary to 
the external popliteal nerve injury on the left side.  

The statements of the veteran in the claims folder are to the 
effect that the pain in his left thigh had progressively 
worsened over the years and caused difficulty with 
ambulation.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  


(1) Regulatory Changes

With respect to muscle injuries, the provisions of 38 C.F.R. 
§ 4.56, prior to the July 1997 revisions were as follows:

(a) Slight (insignificant) disability of muscles.
Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration.
History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment 
and return to duty.  Healing with good functional 
results.  No consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.
Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles.
Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or 
small shell or shrapnel fragment are to be considered as 
of at least moderate degree.  Absence of explosive 
effect of high velocity missile and of residuals of 
debridement or of prolonged infection.
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service 
for treatment of wound.  Record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and fatigue-pain 
after moderate use, affecting the particular functions 
controlled by injured muscles.
Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through 
muscle tissue; signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)

(c) Moderately severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.
History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep 
up with work requirements is to be considered, if 
present.
Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate 
track of missile through important muscle groups.  
Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance of muscle 
groups involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.

(d) Severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and 
cicatrization.
History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.
Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
show positive evidence of severe impairment of function.  
In electrical tests, reaction of degeneration is not 
present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there 
is sufficient evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles-
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-
(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.
(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.
(iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles-
(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, evidence 
of inability to keep up with work requirements.
(iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength 
and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles-
(i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability 
to keep up with work requirements.
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.

If present, the following are also signs of severe 
muscle disability:
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile.
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle.
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of 
muscles.
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  


(2)  Muscle Group Injury

The Board initially notes that service connection is also in 
effect for a superimposed higher peroneal nerve injury, 
aggravating peripheral neuropathy of the left leg.  As such, 
symptoms attributable to this service-connected disability 
may not be considered in the evaluation of the service-
connected residuals of a lacerated wound scar of the left 
thigh.  38 C.F.R. § 4.14.  

A 10 percent rating is warranted for moderate injury to 
Muscle Group XIII (posterior thigh group, hamstring complex 
of 2-joint muscles).  A 30 percent rating requires moderately 
severe injury.  A 40 percent rating requires severe injury.  
38 C.F.R. § 4.73, Code 5313.  

The evidence of record shows that the veteran sustained a 
lacerating wound in the region of the upper left thigh.  The 
records show that the veteran's wound was debrided.  The 
veteran has also reported that, after initial medical care, 
the left thigh wound became infected and required extensive 
hospitalization  

The Board finds that the wound appears to have caused some 
muscle loss and related nerve damage to the left leg.  The 
evidence also indicates that the veteran has slight decrease 
in left knee flexion and left hip extension.  

After consideration of all the evidence, the Board finds, 
given the veteran's current complaints of left thigh pain and 
progressive difficulty with ambulation, that the service-
connected residuals of the lacerating wound of the left thigh 
are productive of a disability picture that more nearly 
approximates that of moderately severe muscle impairment 
under either set of rating criteria.   

The evidence, however, does not show manifestations in the 
area of the upper left thigh that produce severe muscle 
impairment or injury to support a 40 percent rating under 
Diagnostic Code 5313.  There were no demonstrated fractures.  
There have also not been the objective findings contemplated 
for a severe rating.  None of the signs of severe muscle 
injury listed in 38 C.F.R. § 4.56 is demonstrated.  

Here, the preponderance of the evidence supports an increase 
based on current symptoms, and the claim is granted to the 
extent indicated.  38 C.F.R. § 4.7.  Accordingly, a 30 
percent rating is warranted for the service-connected 
residuals of the lacerating wound of the left thigh.  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of the lacerating wound of the left thigh is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

